EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schaldenbrand on 08/24/2021.
The application has been amended as follows: 
Claims 16-22 are canceled.
Claim 13 is amended to read:
13.  The method according to claim 1, wherein each of the first and the second graphene films comprises a plurality of graphene layers having a turbostratic alignment  between adjacent graphene layers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest a method of making a heat sink, the method comprising providing first and second graphene films, applying nanoparticles on the films to improve adhesion, apply adhesive to the first film, attaching the first and second films via the adhesive and nanoparticles, repeatedly arranging nanoparticles and adhesive between an additional predetermined number of graphene films to form a laminated film, assembling a plurality of laminated films into a graphene block by applying pressure and heat, and removing selected portions of the block to form a heat sink comprising fins extending from a base.
	Graphite-based heat sinks comprising a base with fins extending therefrom are well known in the prior art. Such heat sinks are disclosed, for example, by Zhamu (US 2014/0190676) and Lin (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARSON GROSS/Primary Examiner, Art Unit 1746